Title: From Thomas Jefferson to Joseph Story, 24 January 1806
From: Jefferson, Thomas
To: Story, Joseph


                        
                            Washington Jan. 24. 06.
                        
                        Th: Jefferson presents his salutations to mr Story & his thanks for the books sent him. one of them will
                            be kept as a mark of his esteem, that kind of reading being out of the line of his present occupations: the other will be
                            read with pleasure in moments of leisure. he prays him to accept the assurances of his esteem & respect
                    